DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 14, the limitation “an application system that applies receptor-targeted microbubbles…” invokes interpretation under 35 USC 112(f), yet the specification fails to describe the corresponding structure for performing the function.  Thus, the limitation fails to comply with the written description requirement as the limitations are unbounded functional limitations which cover all ways of performing the respective functions and inventor has not provided sufficient disclosure to show possession of such an invention.  The limitations therefore fail to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 14, claim limitation “an application system…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the specification provides no description of any structure for performing the function of applying receptor-targeted microbubbles to abnormal cell tissue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 12-14 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaveness et al. (US Pub No. 2001/0022963) in view of Xu et al. (US Pub No. 2012/0140301).
With regards to claim 1, Klaveness et al. disclose a method of using receptor-targeted microbubbles to locate abnormal cell tissue for therapy, the method comprising:
applying receptor-targeted microbubbles to abnormal cell tissue (Abstract; paragraphs [0032]-[0033], [0035], referring to administering particles, capable of scattering light of the wavelength used for the imaging procedure, as contrast agents in an in vivo imaging procedure, wherein the particles may be modified to include or carry a targeting vector serving to cause the particles to accumulate at a desired target site, which has a binding affinity for sites within the target zone, e.g, cell surface receptors; paragraph [0068], referring to the particles may be conjugated to a biotargetting moiety so as to cause the particles to distribute preferentially to a desired tissue or organ, “e.g. to tumor tissue”; paragraphs [0048]-[0050], [0080], referring to the contrast agent/medium comprising microbubbles); paragraphs [0028], [0047], [0068], referring to tumor (i.e. abnormal tissue) applications);
imaging the applied microbubbles using an imaging system, wherein the imaging is performed by the imaging system using a multi-photon imaging (MPI) technique (paragraphs [0019], [0023], [0032], referring to generating an image by light imaging procedure, wherein the light imaging procedure can be optical coherence tomography (OCT) , multi-photon microscopy techniques, etc.); and
locating the abnormal cell tissue using the imaged, applied microbubbles, wherein the imaging system detects and transmits imaging information of the applied microbubbles through a gaseous environment (paragraphs [0019], [0023], [0028], [0032], [0080], referring to using OCT for optically guiding tumor resection (which would require locating the abnormal tumor tissue for the resection) and referring to the imaging procedures also being used for diagnosis and treatment of disease; paragraph [0071], referring to the contrast agents being used for light imaging in vivo, in particular of organs or ducts having external voidance, such as the GI tract, which is a gaseous environment and imaging tumors).
With regards to claims 14 and 22, Klaveness et al. disclose a system that uses receptor-targeted microbubbles to locate abnormal cell tissue for therapy, the system comprising:
an application system that applies receptor-targeted microbubbles to abnormal cell tissue (paragraph [0032], [0037], [0053], [0070], [0144], referring to the administration of the particles via injection, which would inherently require an injector (i.e. application system); paragraphs [0032]-[0033], [0035], referring to administering particles, capable of scattering light of the wavelength used for the imaging procedure, as contrast agents in an in vivo imaging procedure, wherein the particles may be modified to include or carry a targeting vector serving to cause the particles to accumulate at a desired target site, which has a binding affinity for sites within the target zone, e.g, cell surface receptors; paragraph [0068], referring to the particles may be conjugated to a biotargetting moiety so as to cause the particles to distribute preferentially to a desired tissue or organ, “e.g. to tumor tissue”; paragraphs [0048]-[0050], [0080], referring to the contrast agent/medium comprising microbubbles); paragraphs [0028], [0047], [0068], referring to tumor (i.e. abnormal tissue) applications); and
an imaging system for imaging the applied microbubbles, wherein the imaging system uses a multi-photon imaging (MPI) technique to image the applied microbubbles (paragraphs [0019], [0023], [0032], referring to generating an image by light imaging procedure, wherein the light imaging procedure can be optical coherence tomography (OCT) , multi-photon microscopy techniques/systems, etc), 
wherein the abnormal cell tissue is located using the imaged, applied microbubbles, and wherein the imaging system detects and transmits imaging information of the applied microbubbles through a gaseous environment (paragraphs [0019], [0023], [0028], [0032], [0080], referring to using OCT for optically guiding tumor resection (which would require locating the abnormal tumor tissue for the resection) and referring to the imaging procedures also being used for diagnosis and treatment of disease; paragraph [0071], referring to the contrast agents being used for light imaging in vivo, in particular of organs or ducts having external voidance, such as the GI tract, which is a gaseous environment and imaging tumors).
However, though Klaveness et al. do disclose that their imaging of the applied microbubbles may be performed using multi-photon imaging (i.e. the imaging system is performed by the imaging system using a multi-photon (MPI) technique) (paragraph [0023]), they do not specifically disclose that the imaging system additionally uses harmonics or that the imaging system uses third-order harmonics [claim 22].
Xu et al. disclose using a multi-photon imaging technique for imaging tissue, wherein, because the illumination conditions required to excite second or third harmonic in complex tissue are nearly the same as for multiphoton fluorescence excitation, it is possible to take advantage of second/third harmonic generation in tissues to complement multiphoton excitation of intrinsic tissue fluorescence, wherein third harmonic of illumination has three times the photon energy and harmonic radiation generation is useful for microscopic imaging of cells  (Abstract; paragraphs [0128], [0147]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging and imaging system of Klaveness et al. use harmonics/third-order harmonics, as taught by Xu et al., in order to complement multiphoton excitation of intrinsic tissue fluorescence and aid in microscopic imaging of cells (paragraph [0147]).  
With regards to claim 2, Klaveness et al. disclose that the imaging is performed by the imaging system using a light source (paragraphs [0019], [0023], wherein the light imaging procedures require a light source).
With regards to claims 6 and 18, Klaveness et al. disclose that the abnormal cell tissue is located adjacent to healthy pancreatic, healthy brain, or other type of healthy tissue (paragraphs [0028], [0071], referring to the contrast agents being used for light imaging “in vivo”, organs, such as the GI tract, uterus, bladder, liver, spleen, abdominal cavity, etc., which would include “other type of healthy tissue”).
With regards to claims 7 and 19, Klaveness et al. disclose that the abnormal cell tissue is located below the surface of healthy tissue (paragraphs [0022], [0028], [0071], referring to the imaging procedure being “in vivo” and being used for parameter determination should be based on light detected from particles studied through the skin, and thus the abnormal cell tissue being studied would be below the surface of healthy tissue, such as healthy skin tissue).
With regards to claims 8 and 20, Klaveness et al. disclose that the abnormal cell tissue is either in-vivo or ex-vivo (paragraph [0071], referring to the in vivo light imaging).
With regards to claims 9 and 21, Klaveness et al. disclose that the imaging of the applied microbubbles is performed without the use of labels or markers (paragraph [0038], referring to, alternatively to using a chromphore or fluorophore, relying primarily upon light scattering effects wherein “one may simply use physiologically tolerable non photo-labeled particles..”, and thus instead of using labels/markers (i.e. chromophore or fluorophore), the imaging may be performed without the use of labels or markers (i.e. “non photo-labeled particles”).   
With regards to claims 12 and 23, Klaveness et al. disclose that their method further comprises applying therapy to the abnormal cell tissue (paragraph [0028], referring to OCT being useful in optically guided tumor resection (I.e. form of therapy/treatment) and also that additional applications can include diagnosis “and treatment of disease”).
With regards to claims 13 and 24, Klaveness et al. disclose that the imaging and applying of therapy are performed substantially simultaneously (paragraph [0028], wherein optically guided tumor resection, as is known in the art, refers to optical guidance imaging being performed during the resection therapy, and thus the imaging and applying resection therapy are performed during the same time (i.e. “substantially simultaneously”).

Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112(a) and 35 USC 112(b) rejections, Applicant argues that the feature (i.e. application system) is common knowledge as being well known to one of ordinary skill, and, as such, the corresponding structure of this feature need not necessarily be fully described in the specification for a clear understanding of the claimed invention by one skilled in the relevant art.
However, as set forth in MPEP 2181, II.A, “[a] bare statement that known techniques or methods can be used does not disclose structure” in the context of a means plus function limitation.  Therefore, Applicant’s assertion that the structure of the application system is “common knowledge”, or in other words, is known, is not found to be persuasive to withdraw the 35 USC 112(a) and 35 USC 112(b) rejections.  Therefore, the 35 USC 112 rejections are maintained with regards to the limitation “application system”.   
With regards to Klaveness, Applicant argues that Klaveness does not contemplate that two or more photons or packets of light (i.e. multi-photon) must simultaneously hit the microbubble membrane at the same time in order to repackage and reflect off the surface at a wavelength that is a fraction of the exciting wavelength, and hence, MPI is not employed.  Applicant asserts that Klaveness teaches that single-photon light can excite the membrane and the membrane then starts to oscillate at multiples of frequency and there is no teaching of Klaveness using MPI to excite the membrane resulting in a harmonics effect.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Klaveness does not disclosed that the two or more photons of light “simultaneously hit the microbubble membrane at the same time…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes that the claim recites “wherein the imaging is performed by the imaging system using…a multi-photon imaging (MPI) technique”. Klaveness explicitly discloses in paragraph [0023] that “Particularly or preferably, the light imaging procedure used is selected from…multi-photon microscopy techniques”.  Therefore Klaveness does teach that the imaging performed by the imaging system uses multi-photon imaging (MPI) technique. Additionally, paragraph [0023] of Klaveness further sets forth publications which provide a description of “the latter”, or, in other words, the multi-photon microscopy technique.  One of the references cited in paragraph [0023] is Denk et al. (“Two-Photon Laser Scanning Fluorescence Microscopy”, April 1990), wherein Denk et al. describe two-photon laser scanning fluorescence microscopy (i.e. a multi-photon imaging technique), wherein the application of two-photon molecular execution is made possible with a laser producing a stream of pules which provides simultaneous absorption of two photons (i.e. two photons hit the target at the same time) (see Denk et al., Abstract, pg. 73, right column, first full pargraph).  Therefore, though the claims do not set forth that two or more photons simultaneously hit the microbubble membrane at the same time, it appears that the multi-photon microscopy technique set forth in paragraph [0023] of Klaveness does require that two photons of light simultaneously hit the microbubble membrane at the same time and therefore Examiner respectfully disagrees with Applicant’s assertion that Klaveness does not contemplate that two photons of light simultaneously hit the microbubble membrane at the same time.  
With regards to Xu, Applicant argues that Xu’s application of harmonics is significantly different than the harmonics contemplated in Klaveness and therefore Xu’s particular harmonics is therefore not taught to be used in Klaveness. Applicant concludes that it would not be obvious to use Xu’s teachings of harmonics with Klaveness system.
Examiner respectfully disagrees and first notes that the limitation is rejected under the combination of Klaveness and Xu, wherein both Klaveness and Xu disclose imaging being performed by an imaging system using a MPI technique (see paragraph [0023] of Klaveness, which is further discussed above, and paragraph [0128] of Xu, which refers to multiphoton microscopy; further note that Applicant admits in pg. 9, first full paragraph of their filed response on 2/16/22 that Xu uses a multi-photon imaging technique (i.e. “Specifically, Xu’s system uses two or more photons or packets of light that simultaneously hit the target at the same time”)).  With regards to Applicant’s assertion that it would not be obvious to use Xu’s teaching of harmonics with Klaveness system, Examiner respectfully disagrees and notes that Xu explicitly discloses in paragraph [0147] that “Because the illumination conditions required to excite second and third harmonic in complex tissue are nearly the same as for multiphoton fluorescence excitation, it is possible to take advantage of second or third harmonic generation…to completement multiphoton excitation of intrinsic tissue fluorescence”.    Therefore Xu provides an explicit advantage (i.e. in order to complement multiphoton excitation of intrinsic tissue fluorescence and aid in microscopic imaging of cells) for using harmonics and a MIPI technique for performing imaging, and as such, there is sufficient motivation as to why it would have been obvious to use Xu’s teachings of harmonics with Klaveness system.  
The claims therefore remain rejected under the previously applied prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Denk et al. (“Two-Photon Laser Scanning Fluorescence Microscopy”, April 1990) discloses two-photon laser scanning fluorescence microscopy, which uses a laser producing a stream of pules which provides simultaneous absorption of two photons (i.e. two photons hit the target at the same time) (Abstract, pg. 73, right column, first full pargraph).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793